PER CURIAM.
C & M Petroleum, Inc. and its workers’ compensation carrier, Federated Insurance Company (e/e), appeal an order which awarded to claimant’s counsel an attorney’s fee of $45,500. E/C assert there was no legal basis for the award of a fee. Appellee has moved this court for a remand to the Judge of Compensation Claims (JCC), contending that a fee is due but conceding that the JCC’s order is unclear as to the basis of entitlement to a fee beyond that amount secured in a settlement.
In light of the concession apparent in ap-pellee’s motion to remand, we reverse the order and remand to the JCC to enter an amended order. The amended order shall either award an attorney’s fee and state the basis therefor or, in the alternative, deny the fee request because there is no authority for such an award.
REVERSED.
KAHN, MICKLE and VAN NORTWICK, JJ., concur.